DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/13/2022 Amendment.
Claims 1-27 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 16-19, 21, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,606,767 to Olarig et al. (hereafter Olarig).
Regarding independent claim 1, Olarig teaches an apparatus comprising: 
a temperature sensor (one or more embedded stand-alone sensors to detect the occurrence of fire in data storage device 100 of FIG. 1, see 7:53-63); 
a host interface (FIG. 1: network interface connection 120) configured to receive commands from an inherent host device (from peripheral sensors and user(s), see 1:29-30); 
at least one of memory resources or processing resources (such as firmware for various functions, see 5:63-65) to process the received commands (processing received data from the peripheral sensors and/or commands from user(s), see 3:23-37) based on a mode selected from one of a plurality of modes of operation (such as (1) read/write mode to non-volatile storage 113 in normal condition (2) read/write mode during a predetermined period of time after a crash, see 8:4-8, (3) read-only mode after the predetermined period after a crash, see 8:4-8); 
at least one processing device (FIG. 1: control logic 111); and 
memory containing instructions configured to instruct the at least one processing device (i.e. instructions to implement various functions of the data storage device, see 5:61-65) to: 
select, based on signaling from the temperature sensor (such as a fire due to a crash), a first mode of operation (e.g. read only mode, see 8:4-8); and 
in response to selecting the first mode, configure the at least one of memory resources or processing resources for operation in the first mode (i.e. set the data storage device 100 to the selected mode, accordingly);
wherein the temperature sensor is positioned in a storage device containing the memory (one or more embedded stand-alone sensors to detect the occurrence of fire in data storage device 100 of FIG. 1, see 7:53-63).
Regarding dependent claim 2, Olarig implicitly teaches wherein the instructions are further configured to instruct the at least one processing device to: analyze at least one of commands or data received from the host device; and determine a context of operation based on the analyzing; wherein selecting the first mode is further based on the determined context of operation (e.g. processing sensory data to detect a crash).
Regarding dependent claim 3, Olarig teaches wherein the inherent temperature sensor is configured in a vehicle, and determining the context of operation includes determining that the vehicle is in a crash (e.g. processing sensory data including data from temperature sensor to detect a crash).
Regarding dependent claim 4, Olarig teaches an accelerometer, wherein selecting the first mode is further based on signaling from the accelerometer (see 8:53-63).
Regarding dependent claim 10, Olarig teaches wherein the at least one of memory resources or processing resources are configured in a memory device (i.e. data storage device 100), and the instructions are further configured to instruct the at least one processing device to: determine a context of operation for the memory device; wherein selecting the first mode is further based on the context of operation (e.g. processing sensory data to detect a crash, and set the data storage device 100 to read-only mode).
Regarding dependent claim 11, Olarig teaches wherein the at least one of memory resources or processing resources are configured in a memory device (i.e. data storage device 100), and the instructions are further configured to instruct the at least one processing device to: receive context data from the host device, the context data indicating a type of command that will be sent to the memory device, or a type of application that will be executed by the host device (e.g. processing sensory data from host to detect a crash, and set the data storage device 100 to read-only mode according to the processed sensors data).
Regarding dependent claim 16, Olarig teaches wherein the instructions are further configured to instruct the at least one processing device to: receive sensor data from at least one sensor of the host device (sensory data also comprising data from accelerometer and a gyroscope, see 7:53-63); wherein selecting the first mode is further based on the sensor data received from the sensor of the host device (detecting a crash, see 7:64-67).
Regarding independent claim 17, Olarig teaches a method comprising: 
receiving, by a memory device, signaling from a temperature sensor positioned in a storage device containing the memory (receiving sensory data from one or more embedded stand-alone sensors to detect the occurrence of fire in data storage device 100 of FIG. 1, see 7:53-63); 
selecting, based on the signaling from the temperature sensor, a first mode of operation (e.g. read only mode, see 8:4-8) from a plurality of modes of operation for the memory device (such as (1) read/write mode to non-volatile storage 113 in normal condition (2) read/write mode during a predetermined period of time after a crash, see 8:4-8, (3) read-only mode after the predetermined period after a crash, see 8:4-8); 
in response to selecting the first mode, configuring at least one of memory resources or processing resources of the memory device for operation in the first mode (set the data storage device to read only mode); 
inherent receiving, by the memory device, commands from an inherent host device (e.g. commands to retrieve data after the crash for evidence [by user], see 9:47-55); and 
inherent processing, by the configured at least one of memory resources or processing resources, the received commands (retrieving data after the crash for evidence, see 9:47-55).
Regarding dependent claim 18, Olarig teaches analyzing at least one of commands or data received from the host device; wherein selecting the first mode is further based on the analyzed commands or data from the host device (e.g. processing sensory data to detect a crash, and set the data storage device 100 to read-only mode).
Regarding dependent claim 19, Olarig teaches wherein the temperature sensor is configured in a vehicle, the method further comprising controlling operation of a component of the vehicle based on data from the temperature sensor (sensors are needed in self-driving vehicles, see 1:20-40).
Regarding independent claim 21, Olarig teaches a non-transitory computer-readable storage medium storing instructions which, when executed on a memory device, cause the memory device to: 
receive data from a temperature sensor positioned in a storage device containing the memory (e.g. receiving sensory data from one or more embedded stand-alone sensors to detect the occurrence of fire in data storage device 100 of FIG. 1, see 7:53-63); 
select, based on the data from the temperature sensor, a first mode of operation (e.g. read only mode, see 8:4-8) from a plurality of modes of operation for the memory device (such as (1) read/write mode to non-volatile storage 113 in normal condition (2) read/write mode during a predetermined period of time after a crash, see 8:4-8, (3) read-only mode after the predetermined period after a crash, see 8:4-8); 
in response to selecting the first mode, configure resources of the memory device for operation in the first mode (set the data storage device to read only mode); 
receive, by the memory device, commands from a host device (e.g. commands to retrieve data after the crash for evidence [by user], see 9:47-55); and 
process, by the configured resources, the received commands (retrieving data after the crash for evidence, see 9:47-55).
Regarding dependent claim 24, Olarig teaches wherein the first mode is a read-only mode or a write-only mode (e.g. read-only mode when a crash is detected, or write-only mode if the data storage devices is used as black box).
Regarding dependent claim 25, Olarig teaches wherein the resources include at least one of a memory region, a register, or a processing device (FIG. 1: non-volatile storage 113, control logic 111).
Regarding dependent claim 26, Olarig teaches wherein the resources are configured to implement a predetermined pattern of data access (e.g. predetermined patter of read access when the data storage device is in read only mode).
Regarding dependent claim 27, Olarig teaches wherein the instructions further cause the memory device to: store a plurality of data access patterns (e.g. read only mode [when a crash is detected], write only mode [when the data storage device is used as black box); and in response to selecting the first mode, select a first data access pattern from the plurality of data access patterns (selecting the mode accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 12, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig.
Regarding dependent claims 5-9, Olarig does not explicitly teach recited limitations.  However, Olarig suggests (1) the data storage device can serve as a black box similar to an aircraft black box system for a vehicle in write only mode (see 9:5-9), (2) user(s) can operate the data storage device (see 9:10-46), (3) sensory data can set the data storage device to read only mode when a crash is detected.
With all of the above options, it would have been obvious to one with ordinary skill in the art to realize that the mode of the data storage device can be selected by user(s) by design choice or by sensory data when there is a crash.
Regarding dependent claim 12, see rejection applied to claim 5-9 above when the data storage device is used similar to an aircraft black box system for a vehicle (see 9:5-9).
Regarding dependent claim 20, Olarig does not explicitly teach that the signaling from the temperature sensor indicates a temperature of a non-volatile storage media of the memory resources.  However, it would have been obvious to one with ordinary skill in the art to realize that the placement of the temperature sensor is a design choice as long as temperature detection is effective for the overall operation of the data storage device.
Regarding dependent claim 22, see rejection applied to claim 5-9 above when the data storage device is used similar to an aircraft black box system for a vehicle (see 9:5-9)

Claims 13-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of US 11,010,316 to Park et al. (hereafter Park).
Olarig teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
	Regarding dependent claims 13-15, Park teaches a memory space is assigned for each of the channels in a data storage device for storing data and processed data, and allocation of the memory space of a channel is adjustable when a specific application with instructions is executed (see FIG. 3 and 6:58-7:13)
Since Olarig and Park are both from the same field of endeavor, the purpose disclosed by Park would have been recognized in the pertinent art of Olarig.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the regions of memory to the processing device as suggested in Park to the data storage device of Olarig as needed in order to avoid performance degradation (see 7:1-13).
Regarding dependent claim 23, see rejection applied to claims 13-15 above. 

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Olarig fails to disclose a temperature sensor.  Olarig is silent as to how a “fire due to crash” is sensed other than though use of an accelerometer and a gyroscope. Examiner respectfully disagrees with this statement. 
Olarig lists accelerometer and a gyroscope as example of sensors equipped in the vehicle, and there should be no limit thereof.  It is no common knowledge that accelerometer and a gyroscope are used in detecting a fire, but heat and/or smoke sensors. 
Claims 1-27 maintain rejected for the reason set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 31, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824